UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7575


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

EUGENE WHITE, a/k/a Gene, a/k/a Stacks,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:04-cr-30019-sgw-7)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene White, Appellant Pro Se.        Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia,
Donald Ray Wolthuis, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene     White    appeals       the     district   court’s   order

denying his motion for reconsideration of its order denying a

reduction of his sentence under 18 U.S.C. § 3582(c)(2) (2006).

We   have   reviewed    the    record    and    find    no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See   United   States   v.       White,   No.    5:04-cr-30019-sgw-7

(W.D. Va. July 24, 2008; Mar. 14, 2008).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         2